Name: Commission Directive 73/47/EEC of 5 December 1972 amending the second Commission Directive of 18 November 1971 establishing Community methods of analysis for the official control of feedingstuffs
 Type: Directive
 Subject Matter: processed agricultural produce;  agricultural activity;  health;  agri-foodstuffs
 Date Published: 1973-03-30

 Avis juridique important|31973L0047Commission Directive 73/47/EEC of 5 December 1972 amending the second Commission Directive of 18 November 1971 establishing Community methods of analysis for the official control of feedingstuffs Official Journal L 083 , 30/03/1973 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 5 P. 0129 Greek special edition: Chapter 03 Volume 9 P. 0128 Swedish special edition: Chapter 3 Volume 5 P. 0129 Spanish special edition: Chapter 03 Volume 6 P. 0244 Portuguese special edition Chapter 03 Volume 6 P. 0244 COMMISSION DIRECTIVE of 5 December 1972 amending the second Commission Directive of 18 November 1971 establishing Community methods of analysis for the official control of feedingstuffs (73/47/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 20 July 1970 (1) on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs, as amended by the Directive of 20 July 1972 (2), and in particular Article 2 thereof; Whereas on 18 November 1971 the Commission adopted the second Directive (3) establishing Community methods of analysis for the official control of feedingstuffs; Whereas Part 1 of the Annex to that Directive provides for a method of determining moisture which can be applied inter alia to the analysis of animal and vegetable fats and oils; Whereas moisture in animal and vegetable fats and oils is to be determined as from 1 January 1974 by another method which was fixed by the fourth Commission Directive establishing Community methods of analysis for the official control of feedingstuffs; Whereas therefore the obligation to apply the method of determining moisture as specified in the second Directive for the analysis of animal and vegetable fats and oils should be suspended; Whereas the measures provided for in this Directive are in accordance with the Opinion of the Standing Committee for Animal Feedingstuffs; HAS ADOPTED THIS DIRECTIVE: Article 1 The second Commission Directive establishing Community methods of analysis for the official control of feedingstuffs is amended as follows: The second sentence of the first subparagraph of point 1, Part 1 of the Annex is replaced by the following: "It does not cover the analysis of milk products as straight feedingstuffs, the analysis of mineral substances and mixtures composed predominantly of mineral substances, the analysis of animal and vegetable fats and oils or the analysis of the oil seeds and oleaginous fruit defined in Council Regulation No 136/66/EEC (1) of 22 September 1966 on the establishment of a common organization of the market in oils and fats." Article 2 The Member States shall put into force not later than 1 January 1973 the necessary laws, regulations and administrative provisions in order to comply with the provisions of this Directive. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 5 December 1972. For the Commission The President S.L. MANSHOLT (1)OJ No L 170, 3.8.1970, p. 2. (2)OJ No L 171, 29.7.1972, p. 39. (3)OJ No L 279, 20.12.1971, p. 7.